 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDDobbs Houses, Inc.-Division of Squibb-Beechnut,Inc.andBakery and Confectionery Workers Inter-national Union of America,AFL-CIO,Local 111.Case 16-CA-4135June 11, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSUpon a charge filed on October 2, 1970, by Bakeryand ConfectioneryWorkers International Union ofAmerica,AFL-CIO, Local 111, herein called theUnion, and duly served on Dobbs Houses, Inc.-Divi-sion of Squibb-Beechnut, Inc., herein called the Re-spondent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region16, issued a complaint on January 21, 1971, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge, com-plaint, and notice of hearing before a Trial Examinerwere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 22, 1970,following a Board election in Case 16-RC-5196 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about August 19, 1970, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative,although theUnion has requested and is requesting it to do so. OnJanuary 28, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint and alleging the invalidityof the Union's certification and its subsequent amend-ment.On February 18, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 26,1971, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.'Official noticeis taken ofthe recordin the representation proceeding,Cases 16-RC-5196 and 16-AC-24, as theterm"record" is defined in Secs102.68 and102.69(1) of the Board'sRules and Regulations,Series 8, asamended SeeLTVElectrosystems, Inc.,166 NLRB 938, enfd 388 F 2d 683(C.A. 4, 1968),Golden AgeBeverageCo.,167 NLRB 151;Intertype Co. v.Penello,269 F Supp 573 (D C Va., 1967),Follett Corp.,164 NLRB 378,enfd 397 F 2d 91 (C.A 7, 1968);Sec. 9(d) of the NLRAPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THEMOTION FORSUMMARYJUDGMENTThe record establishes that pursuant to a Stipulationfor Certification Upon Consent Election executed onMay 22, 1969, in Case 16-RC-5196, an election wasconducted on July 2, 1969, in which a majority of theemployees of the Respondent in the stipulated appro-priate unit selected the Union as its representative forpurposes of collective bargaining. Respondent there-after filed timely objections to the conduct of the elec-tion.After an administrative investigation, the Re-gional Director, on October 8, 1969, issued his Reporton Objections in which he recommended to the Boardthat all of the Respondent's objections be overruled andthat the Union be certified as the exclusive collective-bargaining representative of the employees in the stipu-lated unit. Respondent filed exceptions with respect toObjections 3 through 7. Objections 3 through 6 alleged,in substance, (1) that the Union issued false statementsand raised issues of racial discrimination in its preelec-tion campaign; (2) that it urged employees to file un-meritorious charges against the Respondent; (3) that itsagents defaced election notices and forged names toauthorization cards; (4) that Board agents' handling ofthe ballot box between polling periods was questiona-ble; and (5) that the eligible voters were unrepresenta-tive because of increases in the Respondent's workforce. Objection 7 was an omnibus objection. Consider-ing said exceptions as a motion for reconsideration, theRegional Director reopened the investigation to con-sider the issues raised by the Respondent's Objection 7,which related to threats by the Union against the per-son and property of employees and their families.After further investigation the Regional Director, onJanuary 13, 1970, issued his Supplemental Report onObjections, reaffirming all recommendations containedin his original report. On Jnauary 26, 1970, the Re-spondent filed with the Board exceptions to the Re-gional Director's Supplemental Report, with a support-ing statement.On March 25, 1970, the Boardremanded the proceeding for a hearing only on part ofObjection 7. A hearing was held on April 29, 1970,before a Hearing Officer who recommended in his re-port that the part of Objection 7 before him be over-ruled. Respondent filed exceptions to the Hearing Offi-cer'sReport and a supporting brief. On August 14,1970, the Board issued its Decision and Certification of191 NLRB No. 13 DOBBSHOUSES, INC.Representative in Case 16-RC-5196,2 wherein it foundthat the objections raised no material issues of fact orlaw warranting reversal of the Hearing Officer's andRegional Director's findings and recommendations.Accordingly, it adopted these findings and recommen-dations and certified the Union as the collective-bar-gaining representative of Respondent's employees inthe stipulated unit.The certification named the Bakery and Confection-eryWorkers International Union AFL-CIO, Local111, as exclusive bargaining agent of Respondent's em-ployees in the stipulated unit. On October 20, 1970, asa result of a merger of two bakery internationals, theUnion filed with the Regional Director a petition inCase 16-AC-24 in which it sought the amendment ofthe certification by substituting the name of Bakery andConfectioneryWorkers InternationalUnion ofAmerica, AFL-CIO, Local 111, in lieu of AmericanBakery and ConfectioneryWorkers InternationalUnion, AFL-CIO, Local 111. Respondent opposed theUnion's petition on the grounds that it was an attemptto raise a question concerning representation; that Re-spondent's employees did not participate in the mergerdecision; that the merger resulted in the complete lossof identity of the certified union; and that changes re-sulting from the merger brought about a confusion inthe minds of its employees as to the indentity of theirbargaining representative.After a hearing, the Re-gional Director, on December 22, 1970, issued a Deci-sion and Amendment of Certification in which hefound,inter alia,that after the consolidation, the orga-nizationand operation of the Union remained the samefor all practical purposes as the organization and opera-tion of the certified union. Accordingly, he granted theamendment sought by the Union to reflect the changein name.Respondent requested review of the RegionalDirector's Decision and Amendment of Certificationand in a telegraphic communication dated January 19,1971, the Board denied the request on the ground thatit raised no substantial issues warranting review.In its answer to the complaint, and in its response tothe Notice To Show Cause herein, Respondent deniesnot only that its employees in the appropriate unitdesignated the Union as their collective-bargaining rep-resentative but also that the Union's certification isinvalid because the objections to the election shouldhave been sustained, or alternatively a hearing shouldhave been held thereon as they allegedly raised materialand substantialissuesaffecting the results of the elec-tion.Respondent's contentions present the same represen-tation issues which had been considered and deter-mined by the Board in antecedent representation pro-ceedings in Cases 16-RC-9156 and 16-AC-24.'Not published in the bound volumes of the Board's decisions.65It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the pripr repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a Tennessee corporation, with its prin-cipal office in Memphis, Tennesse, is engaged through-out the United States in the operation of restaurants,snackbars, and airline catering services. During thepast 12 months it received gross revenue in excess of$500,000. During the same period, it purchased andreceived at its Love Field, Dallas, Texas, location, theairline catering facility involved herein, goods andproducts valued in excess of $50,000 directly fromStates of the United States other than the State ofTexas.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDBakery and Confectionery Workers InternationalUnion of America, AFL-CIO, Local 111, is a labororganization within the meaning of Section 2(5) of theAct.'See PittsburghPlate Glass Co. v N.L.R.B.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board,Sees. 102.67(f) and 102.69(c). 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding loaders, helpers, dispatchers, floor leaders,dishroom, snacks, silver, cream, salad, hot andcold food employees, but excluding all other em-ployees, office clerical employees, guards, watch-men and supervisors as defined in the Act, em-ployed at the Respondent's facility located at LoveField in the city of Dallas, Texas.2.The certificationOn July 2, 1969, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 16, designated the Union as their represent-ative for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton August 14, 1970, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about August 19, 1970, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutAugust 25, 1970, and continuing at all times thereafterto date, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that the Respondent has, sinceAugust 25, 1970, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above,occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain, collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Dobbs Houses, Inc.-Division of Squibb-Beech-nut, Inc.,is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Bakery and Confectionery Workers InternationalUnion of America, AFL-CIO, Local 111,is a labororganization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees, in-cluding loaders, helpers, dispatchers, floor leaders,dishroom, snacks, silver, cream, salad, hot and coldfood employees, but excluding all other employees,office clerical employees, guards,watchmen and super-visors as defined in the Act, employed at the Respond-ent's facility located at Love Field in the city of Dallas,Texas, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since August 14, 1970, the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By refusing on or about August 25, 1970, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar- DOBBS HOUSES, INC.67gaining representative of all the employees of Respond-ent in the appropriate unit,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interferedwith,restrained,and coerced,and is in-terferingwith,restraining,and coercing,employees inthe exerciseof the rightsguaranteed to them in Section7 of the Act, and therebyhas engaged in and is engag-ing in unfair labor practiceswithin themeaning ofSection 8(a) (1) of the Act.7.The aforesaidunfair labor practices are unfairlabor practices affecting commerce within the meaningof Section2(6) and (7) of the Act.pies_of said notice, on forms provided by the RegionalDirector for Region 16 after being duly signed by Re-spondent's representative, shall be posted by Respond-ent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places,including all places where noticesto employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 16, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Dobbs Houses,Inc.-Division of Squibb-Beechnut, Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Bakery and Confectionery Work-ers International Union of America, AFL-CIO, Local111, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All production and maintenance employees, in-cluding loaders, helpers, disptachers, floor leaders,dishroom,snacks, silver,cream,salad,hot andcold food employees, but excluding all other em-ployees, office clerical employees, guards, watch-men and supervisors as defined in the Act, em-ployed at the Respondent's facility located at LoveField in the city of Dallas, Texas.(b) In any like or related manner interfering with,restraining,or coercing employees in the rights guaran-teed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay,wages,hours, and other terms andconditionsof employment,and, if an understanding isreached,embody such understanding in a signed agree-ment.(b) Post at its Love Field, Dallas, Texas, facilitycopies of the attached notice marked "Appendix."4 Co-In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD" shallbe changedto read "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages,hours, and otherterms and conditons of employment with Bakeryand Confectionery Workers International Unionof America, AFL-CIO, Local 111, as the exclu-sive representative of the employees in the bar-gaining unit described below.WE WILL NOTin any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employees,including loaders, helpers, dispatchers, floorleaders,dishroom,snacks, silver, cream,salad, hot and cold food employees, but ex-cluding all other employees, office clericalemployees, guards,watchmen and super-visors as defined in the Act, employed at theRespondent's facility located at Love Field inthe city of Dallas, Texas.DOBBS HOUSES, INC.,-DIVISION OF SQUIBB -BEECHNUT, INC.(Employer) 68DECISIONSOF NATIONALLABOR RELATIONS BOARDDatedBydays from the date of posting and must not be altered,(Representative)(Title)defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sThis is an official notice and must not be defaced byOffice, Room 8A24, Federal Office Building, 819 Tay-anyone.for Street,Fort Worth, Texas 76102, Telephone 817-This notice must remain posted for 60 consecutive334-2921.